—In an action to recover damages for personal injuries, etc., the defendant Thrifty Paper Co., Inc., appeals from so much of an order of the Supreme Court, Nassau County (McCabe, J.), entered December 31, 1998, as denied its cross motion for summary judgment dismissing the complaint insofar as asserted against it, and the defendant E. E. Cruz & Company, Inc., separately appeals from the same order.
Ordered that the appeal by the defendant E. E. Cruz & Company, Inc., is dismissed as withdrawn; and it is further,
Ordered that the order is affirmed insofar as reviewed, with costs.
Contrary to the contention of the defendant Thrifty Paper Co., Inc. (hereinafter Thrifty), its cross motion for summary judgment was properly denied (see, Sanford v Stillitano, 241 AD2d 489). After Thrifty established its prima facie entitlement to summary judgment, the plaintiff, in opposition, adduced evidence in admissible form raising issues of fact as to whether Thrifty’s tractor-trailer truck collided with the rear of a vehicle owned by the defendant R&D Mechanical Co., which may have caused or contributed to the alleged injuries suffered by the plaintiff Bernadette DeFalco in this chain-reaction mutli-vehicle accident (see, Poll v Mallah, 267 AD2d 442; Hudson v Cole, 264 AD2d 439; Suleiman v Speedling, 262 AD2d 397; Sanford v Stillitano, supra; Omrami v Socrates, 227 AD2d 459; Cofrancesco v Murino, 225 AD2d 648; Acampora v Davis, 203 AD2d 399).
Thrifty’s remaining contentions are without merit. Bracken, j. P., Ritter, Krausman and Smith, JJ., concur.